219 S.E.2d 508 (1975)
27 N.C. App. 553
Helen H. BEAMON, Employee, Plaintiff,
v.
STOP AND SHOP GROCERY, Employer, and Nationwide Mutual Insurance Company, Carrier, Defendants.
No. 7519IC651.
Court of Appeals of North Carolina.
November 19, 1975.
*509 Davis, Koontz & Horton by Clarence E. Horton, Jr., Concord, for plaintiff appellant.
Hedrick, McKnight, Parham, Helms, Kellum & Feerick by Philip R. Hedrick, Charlotte, for defendant appellees.
PARKER, Judge.
The findings of fact made by the Industrial Commission are supported by competent evidence. They are, therefore, conclusive on this appeal. Jackson v. Highway Commission, 272 N.C. 697, 158 S.E.2d 865 (1968). The only question presented is whether the findings of fact support the Commission's conclusion of law that plaintiff did not sustain an injury by accident arising out of and in the course of her employment within the meaning of the Workmen's Compensation Act.
An injury to be compensable under our Workmen's Compensation Act, G.S. § 97-1 et seq., must result from an accident, which is to be considered as a separate event preceding and causing the injury, and the mere fact of injury does not of itself establish the fact of accident. Jackson v. Highway Commission, supra ; Lawrence v. Mill, 265 N.C. 329, 144 S.E.2d 3 (1965). The words "injury" and "accident," as used in the Act, are not synonymous. Rhinehart v. Market, 271 N.C. 586, 157 S.E.2d 1 (1967). "Thus, an accident has occurred only where there has been an interruption of the usual work routine or the introduction of some new circumstance not a part of the usual work routine. A hernia or back injury suffered by an employee does not arise by accident if the employee at the time was merely carrying out his usual and customary duties in the usual way. (Citation omitted.) Injury arising out of lifting objects in the ordinary course of an employee's business is not caused by accident where such activity is performed in the ordinary manner, free from confining or otherwise exceptional conditions and surroundings." Russell v. Yarns, Inc., 18 N.C.App. 249, 250, 196 S.E.2d 571, 572 (1973).
Plaintiff cites and relies on Smith v. Creamery Co., 217 N.C. 468, 8 S.E.2d 231 (1940). The opinion in that case must be read in the light of what was said in Hensley v. Co-operative, 246 N.C. 274, 98 S.E.2d 289 (1957). See Gray v. Storage, Inc., 10 N.C.App. 668, 179 S.E.2d 883 (1971).
Here, the Industrial Commission has found on competent evidence that "[t]here was nothing unusual about the way plaintiff handled the bag of charcoal and nothing happened in the usual sense of an accident." This finding supports the Commission's conclusion that plaintiff did not sustain an injury by accident within the meaning of the Act.
Affirmed.
MORRIS and MARTIN, JJ., concur.